Citation Nr: 1223245	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-11 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for bronchial asthma.

3.  Entitlement to service connection for depressive disorder.

4.  Entitlement to service connection for bilateral carpal tunnel syndrome.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for an intestinal disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.  He retired from the National Guard in July 2007 having reportedly served various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) including from January 1972 to June 1976, April 1981 to April 1987 and November 2000 to November 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Although the Veteran requested RO hearings he cancelled his scheduled RO hearings in September 2008 and June 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran had significant periods of National Guard service (20 years of service including periods from January 1972 to November 2006).  National Guard treatment records from July 2000 to July 2007 have been obtained and associated with the claims file.  However, National Guard treatment records for the periods January 1972 to June 1976 and April 1981 to April 1987 have not been associated with the claims file and such records must e obtained on remand.  

Regarding the service connection claim for bilateral carpal tunnel syndrome, the Veteran contends that disability began in 1970, while serving on active duty in the Army.  Service treatment records for the Veteran's regular military service (June 1969 to January 1972) are silent for any history, complaints, treatment or findings for bilateral carpal tunnel syndrome.  It was noted in a March 2007 private physical medicine and rehabilitation progress note that the Veteran's bilateral carpal tunnel syndrome moderately affected his left side.  In a July 2007 service treatment record it was noted that there was no improvement with the Veteran's bilateral carpal tunnel syndrome even after multiple physical therapy sessions.  The Veteran reported that the carpal tunnel was worsening as he was unable to carry objects for a prolonged period of time.  He stated that he was barely functional.  It was indicated that he would change his permanent profile from "P-3" to "P-4" and immediately separate from the National Guard.  A July 2007 Physical Profile indicated that the Veteran's medical condition was an "injury" (indicating that his carpal tunnel syndrome was as a result of injury).  It was also indicated that his profile was permanent.  This suggest that the Veteran may have suffered an injury (resulting in carpal tunnel syndrome) while in the National Guard.  Additional development, including a VA medical examination, in this regard is therefore appropriate.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Locklear v. Nicholson, 20 Vet. App. 419 (2006).

It was indicated on a June 2008 Veterans Claims Assistance Act of 2000 (VCAA) Notice Response, that there are additional VA outpatient clinic records (regarding the matters on appeal) that have not been associated with the claims file.  As VA medical records are constructively of record and must be obtained, the AMC/RO should obtain VA treatment records from March 2008 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board notes that the record shows that the Veteran began receiving Social Security Administration (SSA) disability benefits in January 2008.  While it is unclear as to whether the RO requested any SSA records, the claims file contains a copy of the SSA Notice of Award letter.  Other pertinent records such as the administrative decision and medical records relied upon in making the decision have not been associated with the Veteran's claims file.  Thus, action to obtain any pertinent SSA records is appropriate prior to final appellate review; as such records may be relevant to this appeal for VA benefits.  VA must make efforts to obtain any relevant medical evidence and/or administrative decisions regarding any claim by the Veteran for SSA disability benefits.  On remand the AMC/RO must either obtain relevant records associated with any claim by the Veteran for SSA disability benefits, or, if the records do not exist or are not obtainable, obtain a negative reply from the SSA and inform the Veteran of the inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010). 

Finally, the Board notes that there are pertinent documents in the claims file written in Spanish with no accompanying certified English translation.  The fact that such translation was not accomplished prior to certification of the appeal to the Board frustrates the Board's review of the claims for service connection.  Hence, on remand, the AMC/RO should take the opportunity to review the Veteran's claims file, identify all pertinent items of evidence written in Spanish (to specifically include the documents tabbed "Translate" in the claims folder) and to translate those documents into English to better facilitate review of the record by the Board.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the record and take appropriate action to have all of the pertinent evidence in the claims file (to particularly include the documents tabbed "Translate" in the claims file) that is written in Spanish translated to English.  The translated documents should be associated with the claims file.

2.  The AMC/RO should contact the Veteran and request clarification and the particulars of any injury to his wrists that may be associated with the claimed carpal tunnel syndrome, at any point during his 20 plus years of National Guard service subsequent to his regular military service in the January 1972.  He should be asked to submit any supporting documentation.  

3.  The AMC/RO should contact the Puerto Rico National Guard and request copies of all treatment/medical records for the periods January 1972 to June 1976 and April 1981 to April 1987.

4.  The AMC/RO should obtain copies of all VA treatment records from March 2008 to the present.

5.  The AMC/RO should take appropriate action to request and obtain all records, including the administrative decision and medical records, associated with any claim for Social Security disability benefits.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.  

6.  The AMC/RO should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the claimed carpal tunnel syndrome.  It is imperative that the claims file be made available to and reviewed by the examiner in connection with the examination.  All indicated tests and studies should be performed and reported in detail.  

The examiner should clearly identify all diagnoses associated with the claimed disability and offer an opinion as to whether it is at least as likely as not (a 50 % or higher degree of probability) that an injury during service in the National Guard resulted in the Veteran's claimed bilateral carpal tunnel syndrome, or whether it is at least as likely as not (a 50 % or higher degree of probability) that bilateral carpal tunnel syndrome was manifested during or is causally related to his service in the National Guard.  

All opinions and conclusions expressed must be supported by a complete rationale in the report.  

7.  In the interest of avoiding further remand, the AMC/RO should review the opinion obtained and ensure that an adequate rationale has been offered.  

8.  After completion of the above and any further development deemed necessary by the AMC/RO, the issues on appeal should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


